Citation Nr: 1225478	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  03-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.
	
2.  Entitlement to Dependents' Educational Assistance benefits under the provisions of 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq. 




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from November 1945 to November 1946.  The appellant seeks benefits as the Veteran's surviving spouse.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2002 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  The appellant testified before a Decision Review Officer (DRO) at the RO in April 2003, a transcript of which has been included in the claims folder.

The appellant was afforded a Travel Board hearing in connection with this claim in December 2006.  Technical difficulties ensued during this hearing and no transcript of the hearing was ever made.  The appellant was notified of this problem in July 2007 and afforded the opportunity for a new hearing.  The undersigned conducted a new Travel Board hearing with the appellant in March 2008.  The appellant testified at that time and the hearing transcript is of record.  

The Board is aware that when two hearings have been held by different Veterans Law Judges (VLJs) on the same issue, the law requires that an appellant be afforded the opportunity for a hearing before a panel of not less than three VLJs who will ultimately decide the case.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011); See also, 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. §§ 19.3 , 20.707 (2011).  However, an appellant need not be afforded a hearing before every member of the panel at the same time.  Arneson, 24 Vet. App. at 386.

Here, the Board finds that the appellant in this case need not be afforded an opportunity for a third hearing before a different VLJ on this issue.  In this regard, the consequences of the absence of the December 2006 Travel Board hearing transcript due to technical difficulties is equivalent to that hearing never having been conducted.  To find otherwise, the VLJ who conducted the December 2006 Travel Board hearing would have to rely on his or her recollection of the hearing (after nearly six years) and the notes taken, if any, during that hearing.  It also bears noting that the appellant was advised of the consequences of these technical difficulties in July 2007 and afforded a new VA hearing.  The appellant's request to have another hearing was satisfied in March 2008.  Requiring a third hearing under this unique set of circumstances would, in the Board's opinion, serve no additional purpose (particularly where the VLJ who held the December 2006 had no recollection of the hearing) and only result in further delay in the adjudication of the appellant's claim.  

By way of history, the Board denied the appellant's claims of (1) entitlement to Dependency and Indemnity Compensation (DIC) benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151; and (2) entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A., Chapter 35, in a decision dated June 2008.  The appellant subsequently appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court), which in a June 2010 memorandum decision vacated the Board's decision and remanded it for further proceedings consistent with the Court's opinion.


FINDINGS OF FACT

1.  The Veteran died in March 2000 at the age of 73.  The death certificate listed the manner of death as suicide.  The Veteran was not service-connected for any disabilities at the time of his death.  

2.  The Veteran's death was not proximately caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran; nor was such the result of an event which was not reasonably foreseeable.

3.  The Veteran did not have a permanent total service-connected disability during his lifetime or at the time of his death, and the cause of the Veteran's death is not service-connected.


CONCLUSIONS OF LAW

1.  The criteria for compensation for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38C.F.R. § 3.361 (2011).

2.  The basic eligibility requirements for entitlement to DEA benefits under the provisions of 38 U.S.C.A., Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. § 3.807 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for DIC benefits, the notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  VA is not relieved of its obligation to provide notice merely because it had in its possession some evidence relevant to each element of the appellant's claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO denied the appellant's claims of entitlement to DIC benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 and entitlement to DEA benefits under the provisions of 38 U.S.C.A., Chapter 35, in a July 2002 rating decision.  Specifically, the RO advised the appellant that the Veteran was not service-connected for any disabilities during his lifetime.  In addition, the RO explained the circumstances under which entitlement to DIC benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 and eligibility for DEA benefits under the provisions of 38 U.S.C.A., Chapter 35 could be met.  The appellant received additional notice of the information and evidence needed to substantiate DIC and DEA claims under the provisions of 38 U.S.C.A. § 1151 and 38 U.S.C.A., Chapter 35, in September 2004 and September 2005.  The appellant's claims were readjudicated following this notice by way of an April 2012 supplemental statement of the case.  

The appellant was not provided with an explanation of the information and evidence required to substantiate a DIC claim based on a condition not yet service-connected.  The appellant was also not advised of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  However, the Board finds no prejudice to the appellant in this regard as the appellant has made clear that she seeks DIC benefits for the cause of the Veteran's death on the basis of 38 U.S.C.A. § 1151 and not on the grounds that a condition not yet service-connected caused or contributed to the Veteran's death.  Moreover, the preponderance of the evidence is against the claims currently on appeal; therefore, any questions about the disability rating and effective date assigned are moot.  

The Board further finds that a reasonable person could be expected to understand what information and evidence was required to substantiate the claims of entitlement to DIC benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 and entitlement to DEA benefits under the provisions of 38 U.S.C.A., Chapter 35.  The information provided allowed the appellant to effectively participate in the appeal process.  The appellant was afforded the opportunity to testify before a decision review officer and the Board in support of her claim, and did so in April 2003 and March 2008.  The appellant also had representation during the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the appellant or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Given the complexity of the current 38 U.S.C.A. § 1151 claim, VA obtained an independent medical opinion on this issue.  The opinion evaluated the Veteran's disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it (and the resulting claims) was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The appellant's claims were previously before the Board in July 2007 and September 2011 and remanded at that time for additional evidentiary development, to include affording the appellant a hearing and providing the RO an opportunity to review pertinent evidence in the first instance.  The requested development was completed as directed and the appellant's claims are before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

Evidence of record reflects that the Veteran received Social Security benefits for several years.  However, the appellant has not alleged, nor does the record reflect that the award of these benefits was relevant to the issues on appeal.  As there is no indication that the Social Security Administration has evidence relevant to the issues on appeal, there is no additional duty to undertake further development in an attempt to obtain these records and associate them with the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010).

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to-assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

I.  DIC Benefits

The appellant contends that VA is responsible for the Veteran's death in March 2000 because providers over-medicated him and/or failed to admit him for additional psychiatric care after he was seen for depression on an emergency basis shortly before he committed suicide.  See statements and hearing testimony dated April 2001, March 2002, April 2003, February 2005, and March 2008.

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C. § 1151 filed on or after October 1, 1997 were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations implemented the provisions of 38 U.S.C. § 1151 and were codified at 38 C.F.R. § 3.361.

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. §1151 (West 2002) provides in pertinent part that compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability was service connected.  A disability is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. §1151. 
To determine whether additional disability exists within the meaning of 38 U.S.C.A. § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2011).  

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of additional disability or death is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1). 

Finally, the determination of whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §17.32.  See 38 C.F.R. § 3.361(d)(2).

The Veteran presented to a VA emergency department in February 1992 with subjective complaints of headaches and insomnia when anxious or stressed.  He stated that he was worried about his daughter and her personal problems at that time.  The Veteran's past psychiatric treatment history was negative.  He denied suicidal or homicidal ideation.  The diagnosis was life circumstances problem, rule out generalized anxiety.  The Veteran voiced no complaints in a follow-up treatment note that same month.  He was advised to continue to take Valium as prescribed and make follow-up appointments.

In November 1992, the Veteran sought VA care for insomnia.  He also expressed a host of depressive symptoms.  The Veteran expressed worry about bills, his wife being out of work, a tenant who attempted to sue him, and his neighborhood.  The Veteran denied any previous psychiatric treatment.  He acknowledged being depressed, but denied suicidal ideation.  The impression was rule out dysthymic disorder.  

The Veteran sought additional VA psychiatric care in the emergency department in November 1992.  He reported difficulty sleeping for the past three to four weeks.  The Veteran's wife attributed these symptoms to a series of financial crises in the past month.  The Veteran's past psychiatric treatment history was negative.  He denied suicidal or homicidal ideation.  The diagnosis was rule out adjustment disorder with anxious mood.  Consideration was given to providing the Veteran a short-term supply of sleep medication.  He was further advised to follow-up with a psychotherapist.  A follow-up appointment dated that same month found the Veteran to have improved sleep.  An outpatient routing slip listed a diagnosis of adjustment disorder, while subsequent VA follow-up treatment notes dated that same month diagnosed depression and nervousness, secondary to stress.

In August 1993, the Veteran sought VA care at the emergency department.  He requested anti-depressants at that time and stated that he was overwhelmed with financial problems.  He also reported subjective complaints of poor sleep, loss of appetite, and loss of interest.  The Veteran was not a danger to himself or others.  The diagnosis was major depression.  He was also advised to consult with the on-call psychiatrist and talk to a counselor regarding his difficulty paying for medications.  
  
The Veteran was again treated at a VA medical facility for depression in May 1995.  It was noted that the Veteran was depressed for the past three years since his wife lost her job and financial problems ensued.  According to the examiner, the Veteran was unusually vulnerable to anxiety and depression from external stressors.  The Veteran was also described as straightforward and sensible.  The Veteran's suicide risk was listed as low (or zero) since he had no suicidal thoughts or urges at that time.  The Veteran and his wife were instructed on relaxation techniques and the examiner requested that the Veteran return for a follow-up appointment to monitor the effect of the medication on his mood.  A follow-up treatment note indicated that the Veteran's dysthymia was successfully resolving.  Paxil was discontinued at that time.  Hydroxyzine was continued, but a notation indicated that the Veteran used this medication "minimally."

The Veteran's mood was noted to be improved in November 1995.  He attributed this to an increase in rewarding physical activity, self-regulation of negative thoughts, and some financial relief.  The Veteran continued to take Hydroxyzine (though he took none recently) and half-tablets of Paxil.  According to the examiner, the Veteran's use of Paxil was not prescribed.  The Veteran was advised to discontinue Paxil and commended for making excellent use of his own problem-solving strategies, medication, and brief psychotherapeutic support.  The diagnosis was resolved dysthymic disorder.  

In an April 1996 telephone triage note, the Veteran reported difficulty sleeping and an inability to "loosen up."  He reported anxiety about the future, and about his wife, grandson, and personal health specifically.  The Veteran denied suicidal thoughts.  The Veteran's Paxil was increased and he was reminded of the benefits of performing regular relaxation techniques.  

The Veteran presented to a VA mental health clinic in April 1996.  It was noted that the Veteran had a history of depression (stable since June 1995).  He reported subjective complaints of decreased sleep and increased lability and inertia.  The Veteran resumed Paxil three weeks prior to this episode of care without improvement in symptoms.  The examiner also noted that the Veteran had concerns about his deteriorating health.  The diagnosis was major depression.  Follow-up VA treatment notes attributed the Veteran's depression in part to his recent hearing loss and other stressors.  See May 1996 treatment notes.  The Veteran's depression was described as stable in February and November 1997.  Lorazepram was also prescribed in November 1997.

In January 2000, it was noted that the Veteran had a history of depression since he turned 70 years old.  Initially, the Veteran was troubled by financial problems and later, by health concerns.  The Veteran denied any suicidal ideation.  The examiner continued Paxil and increased Clonazepam.  The diagnosis was recurrent major depression.  The Veteran reported problems sleeping in a February 2000 follow-up treatment note.  He also expressed concern for his wife (after her father recently died) and their finances.  The diagnosis was dysthymia.  The examiner discontinued Clonazepam, but continued Paxil and advised the Veteran to return in two to three months for follow-up care.

The Veteran's wife submitted a statements in February and March 2000 in which she stated that the Veteran was depressed, in part because of his age and because his VA "check was cut off all at once."  A review of these statements suggests that an overpayment in VA pension was created due to the Veteran's receipt of Social Security Administration monies.  The overpayment was eventually written off due to the Veteran's death. 

The Veteran presented to a VA emergency department on February 12, 2000.  He reported intermittent depression and an inability to sleep.  He denied suicidal ideation.  The Veteran stated that his prescribed medications were not working.  The diagnosis was insomnia.  Later that month, the Veteran was seen for a medication management appointment.  It was noted that the Veteran took Paxil and Lorazepram.  However, the Veteran reported symptoms of continued anxiety and difficulty sleeping.  The Veteran's wife reported similar symptoms in him.  The examiner advised the Veteran to continue the current dosages of his medication as prescribed, but to take the Paxil earlier in the day.  The Veteran was also advised to return to the mental health clinic or emergency department on an "as needed basis."
The Veteran presented to a VA emergency department on March 2, 2000.  He reported subjective complaints of depression, stuffy head, and difficulty sleeping.  The Veteran left without being seen.  The Veteran returned to the emergency department on March 4, 2000 as a "walk-in" with his wife.  He reported weakness, headache, and abdominal pain for "quite awhile."  The Veteran also stated that he had not eaten or slept for a number of days and was depressed.  A physical examination found the Veteran to be in no acute distress.  Diagnostic tests were ordered and performed.  The diagnosis was constipation and anxiety.  The Veteran was discharged home, advised to take his prescribed medications as directed, and to contact his psychiatrist and/or primary care provider.  The Veteran and his wife acknowledged that they understood these instructions.   

Associated with the claims file are terminal hospital records from an ambulance carrier and the Erie County Medical Center dated March [redacted], 2000.  It was noted that the Veteran was found hanging by a cord in the garage by his wife.  His past medical history was significant for depression, among other conditions.  Efforts to resuscitate the Veteran were unsuccessful.

Also associated with the claims file is a copy of the Veteran's death certificate dated March [redacted], 2000.  The Veteran died at the age of 73.  The death certificate listed the manner of death as suicide.  The Veteran was not service-connected for any disabilities at the time of his death.  A copy of the autopsy report was included in the claims file.  It was noted that the Veteran died of self-inflicted hanging.  The toxicology report was negative and the manner of death was classified as suicide. 

The appellant testified before a decision review officer in April 2003.  Specifically, she stated that VA simply provided medication refills to the Veteran without regular, proper follow-up care.  According to the appellant, the Veteran was evaluated "once or twice" and after that, he was seen only when he had a problem.  She also expressed the opinion that VA providers kept changing the Veteran's medication regimen, in part because he reported an inability to sleep.  However, the appellant stated that the medications prescribed to alleviate sleep impairment made his depression worse.  

The appellant submitted a statement in support of the claim dated February 2005.  Specifically, the appellant stated that the Veteran should have been admitted for inpatient psychiatric care prior to his death.  She expressed the opinion that VA essentially provided no psychiatric care to the Veteran and instead only refilled his medications.  Prior to his death, the appellant stated that the Veteran was very depressed and that she was afraid of him.  

The appellant also testified before the undersigned in March 2008.  In particular, the appellant stated that the Veteran's depression started after he was treated for glaucoma and was exacerbated following creation of a VA overpayment.  Immediately prior to his death, the appellant indicated that she thought that the Veteran might try to kill himself.  She also expressed frustration that more was not done for the Veteran in the visits to VA right before his death. However, she acknowledged that the Veteran never reported suicidal intent to his VA providers.  She further stated that the Veteran's long-term use of Paxil as well as medication used to control his glaucoma contributed to his death.  

A.C., R.N, submitted an opinion in support of the appellant's claim dated February 2011.  A.C. noted that the Veteran's history of depression dated back to 1992 and that he was prescribed Paxil beginning in April 1996.  No history of suicidal ideation or attempt was noted during those times.  The Veteran's past medical history was also significant for insomnia and over the intervening years, he was prescribed several different medications to help him sleep.  A.C. noted that the Veteran was treated in the emergency department in February and March 2000 and that he reported subjective complaints of depression, among other symptoms.  It was also noted that the Veteran was in no acute distress and that diagnostic tests were otherwise normal at those times.  

A.C. indicated that inpatient hospitalization was typically required only when a person was considered to be a danger to self or others, was acutely psychotic, or in a manic state.  Profound depression with insomnia, decreased appetite and/or food intake, medication non-compliance, or an inability to perform activities of daily living may necessitate inpatient treatment.  A.C. also cited practice guidelines set forth by the American Psychiatric Association which stated that inquiring about suicidal ideation was an essential component to suicide risk assessment.  The guidelines also noted that individuals with suicidal ideation should be triaged on arrival to the emergency department for a determination about their level of safety and to establish an appropriate level and setting of care.  A copy of the guidelines was included with this opinion.

According to A.C., there was no indication of record that a psychiatric evaluation and/or risk assessment was conducted on March 4, 2000.  Emergency department records failed to list the Veteran's long-standing history of depression or his medications, and his subjective complaints of depression at that time were not assessed.  In A.C.'s opinion, the Veteran's subjective complaints on March 4, 2000 demonstrated hallmarks which warranted an in-depth psychiatric assessment and suicide risk assessment.  A.C. acknowledged that the Veteran's wife was present during this episode of care, but that it was unclear from the record the extent to which historical or clinical information was obtained, if at all.  A.C. reasoned, therefore, that it was unknown if the Veteran presented to the emergency department with suicidal ideation.  Further, A.C. noted that absence of such an evaluation resulted in an inability to accurately determine the level of care necessary to prevent self-harm.

A.C. stated that the standard of care under the Veteran's circumstances (i.e., knowledge of a psychiatric illness and complaints of depression, insomnia, and decreased food intake) is for the performance of a psychiatric assessment, to include a suicide risk assessment.  In A.C.'s opinion, VA violated this standard of care and it was "as likely as not" that VA's negligence resulted in the Veteran's suicide.  A.C. also indicated that if a thorough psychiatric assessment was performed during the emergency department visit, the Veteran may have had an opportunity to receive a higher level of treatment in an effort to prevent self-harm.

Given the complexity of the current claim, VA requested an independent medical opinion which was provided in May 2011.  D.K., M.D., a medical doctor with expertise in clinical psychiatry who was also an assistant professor of psychiatry, reviewed the claims file and noted that the Veteran's history of depression dated back to 1992.  At that time, his depression was treated entirely on an outpatient basis, with Paxil (dosages ranging from 20 to 30 mg), and some sessions of individual psychotherapy.  Dr. K. noted that the Veteran's treatment was intermittent and that there was no indication that the Veteran was ever hospitalized, or was manic, psychotic, or suicidal.  Dr. K. also noted that the Veteran had increased symptoms of depression in February 2000, but that he denied suicidal ideation on February 12, 2000.  Dr. K. also reviewed A.N.'s opinion. 

According to Dr. K., the crux of this matter turned on which standards of care applied to the current case.  In this regard, Dr. K. noted that there was a difference in practice between published guidelines, research instruments, and the standard of community care.  The standard of assessment would be much higher in research protocols than the standard in community care.  Clinical suicide assessment, in Dr. K.'s opinion was "fraught with difficulty" in that suicide remained clinically unpredictable.  Moreover, Dr. K. noted a "great difference" between assessment of risk and prediction of imminence.  Dr. K. described as "notoriously lengthy" the risk factors for suicide, but noted that the summation of positive risk factors, tempered by protective factors did not make for accurate prediction.

Dr. K. also observed that published guidelines for suicide assessment tended to be lengthy and inclusive.  But, no published guidelines had yet to be adopted as a standard of care in clinical practice.  In general practice, Dr. K. pointed out that identifying a patient as depressed and inquiring as to suicidal ideation met the community standard of care for assessment.

According to Dr. K., this standard of care was met on February 12, 2000.  It was noted at that time that the Veteran "denies suicidal ideation."  This statement, in Dr. K.'s opinion, implied that the Veteran was specifically asked about suicidal ideation and denied it.  Moreover, Dr. K. pointed out that the standard of care was also met in that the Veteran received treatment with Paxil and that this treatment had proven effective for him in the past.  Therefore, in light of the Veteran's medical history and clinical presentation, Dr. K. stated that the standard of care for assessment of suicide was met.  Accordingly, it was "not as likely as not" that the Veteran's death was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Dr. K. further stated that it was "not at least as likely as not" that the Veteran's death was a reasonably foreseeable consequence of the VA treatment rendered.  

Following a review of the evidence in this case, and the applicable laws and regulations, the preponderance of the evidence is against the appellant's claim for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  

Preliminarily, the Veteran's death in this case meets the criteria for a "qualifying death" as described in 38 U.S.C.A. § 1151.  In this regard, 38 U.S.C.A. § 1151 makes clear that a qualifying death cannot be the result of the Veteran's willful misconduct.  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional, and a person of unsound mind is incapable of forming the necessary intent.  38 C.F.R. § 3.302 (2011).  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  Id.  Accordingly, the Veteran's suicide in this case was not the result of willful misconduct.  

With this question settled, the next inquiry in this case is whether the Veteran's death was caused by VA care, treatment, or examination and if so, whether the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or an event not reasonably foreseeable.  As noted above, to establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the care, treatment, or examination caused the Veteran's death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  

The appellant contends that VA is responsible for the Veteran's death in March 2000 because providers over-medicated him and/or failed to admit him for additional psychiatric care after he was seen for depression on an emergency basis shortly before he committed suicide.  The Board ultimately finds the appellant's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the appellant's statements are not competent evidence sufficient to establish whether the Veteran's death was caused by VA care, treatment, or examination, whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part caused the Veteran's death, or whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Accordingly, any such lay statements made by the appellant in this regard are entitled to limited, if any, probative value since she lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2011).

In contrast, there is competing medical evidence of record regarding the extent to which VA's care caused the Veteran's death and/or whether the proximate cause of the Veteran's death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, to include the failure to exercise the degree of care that would be expected of a reasonable health care provider.  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:
 
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

On one hand, A.C., a nurse, indicated in February 2011 that the standard of care under the Veteran's circumstances (i.e., knowledge of a psychiatric illness and complaints of depression, insomnia, and decreased food intake) was for the performance of a psychiatric assessment, to include a suicide risk assessment.  In A.C.'s opinion, VA violated this standard of care and it was "as likely as not" that VA's negligence resulted in the Veteran's suicide.  A.C. also indicated that if a thorough psychiatric assessment was performed during the emergency department visit, the Veteran may have had an opportunity to receive a higher level of treatment in an effort to prevent self-harm.  In reaching this conclusion, A.C. cited to practice guidelines set forth by the American Psychiatric Association and provided a complete rationale.  

On the other hand, Dr. K. indicated in May 2011 that clinical suicide assessment was "fraught with difficulty" in that suicide remained clinically unpredictable.  Moreover, Dr. K. noted that no published guidelines had yet to be adopted as a standard of care in clinical practice.  In general practice, Dr. K. pointed out that identifying a patient as depressed and inquiring as to suicidal ideation met the community standard of care for assessment.  This standard of care was met on February 12, 2000, according to Dr. K.  Dr. K. also pointed out that the standard of care was also met in that the Veteran received treatment with Paxil and that this treatment had proven effective for him in the past.  Accordingly, it was "not as likely as not" that the Veteran's death was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Dr. K. further stated that it was "not at least as likely as not" that the Veteran's death was a reasonably foreseeable consequence of the VA treatment rendered.  

The evidence of record also supports Dr. K.'s conclusions in that the Veteran's VA treatment records, including on March 4, 2000, were consistently negative for reports of suicidal ideation or intent, despite objective findings of depression.  In fact, the Veteran routinely denied such symptoms and his suicide risk was assessed in the past to be low (or zero).  The appellant also acknowledged that the Veteran never reported suicidal intent to his VA providers.  See March 2008 hearing transcript.

The Board acknowledges that the Veteran's psychiatric disability showed a waxing and waning course, but there is no indication, other than the appellant's statements, that the Veteran's medication was administered improperly.  On the contrary, the evidence of record generally reflected improvement in the severity of the Veteran's symptoms when taking prescribed medications as directed.  The Board also acknowledges that adjustments to the Veteran's medication regimen were made to optimize results and that the Veteran at times complained that his medications were not working.  It bears noting, however, that the Veteran was found in the past to have a history of medication non-compliance either because he was unable to afford to take the prescribed medications as directed or because he took medications in a manner that was not prescribed. 

The Board is aware that A.C. focused the standard of care assessment on VA's actions in March 2000 immediately prior to the Veteran's suicide.  On March 2, 2000, the Veteran left the emergency department without being seen.  On March 4, 2000, the Veteran was seen in the emergency department as a "walk-in" with his wife.  He essentially reported physical complaints at that time, including weakness, headache, and abdominal pain for "quite awhile."  The Veteran also stated that he had not eaten or slept for a number of days and was depressed.  A physical examination found the Veteran to be in no acute distress.  The Veteran was subsequently diagnosed as having constipation and anxiety, discharged home, advised to take his prescribed medications as directed, and told to contact his psychiatrist and/or primary care provider.  The record at that time was silent as to the Veteran's suicidal ideation or intent, if any.  The Veteran and his wife (i.e., the appellant) acknowledged that they understood these discharge instructions.  Despite this understanding, there is no evidence of record to show, or even suggest, that these discharge instructions were followed.  See 38 C.F.R. § 3.361(c)(3) (noting that death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination).  

Moreover, while the appellant later in April 2003 and March 2008 testified that she was afraid of the Veteran and concerned that he would harm himself, neither she nor the Veteran conveyed any such concerns during any prior episodes of VA treatment, to include the March 4, 2000 visit.   

In light of the foregoing, the Board finds Dr. K.'s May 2011 opinion to be highly probative evidence on the issue of whether VA's care caused the Veteran's death and whether the proximate cause of the Veteran's death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, to include the failure to exercise the degree of care that would be expected of a reasonable health care provider.  In finding that VA provided appropriate care within the accepted medical standards to the Veteran, Dr. K. essentially determined that VA's care did not cause the Veteran's death, nor was the Veteran's death a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  In reaching these conclusions, Dr. K. relied on a review of the Veteran's claims file as well as professional training and specialized expertise as a clinical psychiatrist and an assistant professor of psychiatry.  Dr. K. also provided a complete rationale for the stated opinions.  Therefore, these opinions are entitled to greater probative weight than A.N.'s opinion.  

The Board also finds the appellant's argument that the Veteran was only evaluated "once or twice" and rarely seen by VA thereafter except for medication refills to be without merit.  The record reflects that the Veteran received psychiatric care beginning in 1992 and that his depression was the result of numerous external stressors, including family concerns, financial problems, and failing personal health.  His depression was treated largely on an outpatient basis, with various medications, and some sessions of individual psychotherapy.  The Veteran's appointments were intermittent, but the Veteran was routinely told to follow-up with his psychiatrist or primary care provider on an "as needed basis."  This recommendation suggests that the Veteran, as a patient, had input and bore at least some responsibility for his treatment plan.  The record also reflects that the Veteran periodically sought care from VA to have his psychiatric medications refilled or adjusted.  See also, 38 C.F.R. § 3.361(c)(1) (merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause).  In short, this evidence militates against a finding that the Veteran was left to fend for himself or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

While there are no consent forms associated with the claims file, the appellant does not allege, nor does the record reflect, that the Veteran was ever treated without informed consent.  The Veteran did not receive inpatient psychiatric care during his lifetime; rather, he was seen on an outpatient basis, including in the emergency department.  Notably, however, consent may be express (i.e., given orally or in writing) or implied under the circumstances, as in emergency situations.  38 C.F.R. § 3.361(d)(1)(ii).  In this case, the Veteran sought VA care in the emergency department on March 4, 2000; therefore, consent may be implied.  As such, there is no indication of record that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Regarding the issue of the foreseeability of death, the Board acknowledges that Dr. K. stated that suicide remained clinically unpredictable, that there was a "great difference" between assessment of risk and prediction of imminence, and that the summation of positive risk factors for suicide, tempered by protective factors did not make for accurate prediction.  Such findings might be reasonably interpreted to show that the Veteran's suicide was not reasonably foreseeable.  However, Dr. K. stated that VA met the standard of care in this case.  Dr. K.'s opinion is bolstered in this regard by the VA treatment records, as well as statements made by the appellant (and the Veteran during his lifetime), which were negative for any suicidal ideation or intent.  Both the Veteran and the appellant were afforded several opportunities to voice such concerns during the Veteran's lifetime, but did not do so.

In any case, 38 U.S.C.A. § 1151 makes clear that compensation is awarded when VA care, treatment, or examination caused the Veteran's death and the proximate cause of death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or an event not reasonably foreseeable.  As noted above, however, the competent, probative evidence of record does not show that VA care, treatment, or examination caused the Veteran's death.  Therefore, any argument concerning the foreseeability of the Veteran's death is moot.  

Accordingly, the appellant's claim of entitlement to DIC benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is not warranted in this case and the claim is denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  However, as the preponderance of the competent and probative evidence is against the appellant's claim for entitlement to DIC benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151, the doctrine is not applicable in this case.

II.  DEA Benefits

The child or a surviving spouse of a veteran is eligible for educational assistance benefits under 38 U.S.C.A., Chapter 35 where the Veteran was (1) discharged from service under conditions other than dishonorable, or died in service; or (2) has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. § 3.807(a) (2011).

In this case, the Veteran had an honorable discharge.  As explained above, however, the Veteran did not have a permanent total service-connected disability during his lifetime or at the time of his death, and the cause of the Veteran's death is not service-connected.  Accordingly, the criteria for eligibility for DEA benefits are not met, and neither the appellant nor the appellant's children are entitled to such benefits.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the competent and probative evidence is against the appellant's claim for DEA benefits under the provisions of 38 U.S.C.A., Chapter 35, the doctrine is not applicable in this case.



CONTINUED ON NEXT PAGE

Entitlement to Dependency and Indemnity Compensation benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is denied.
	
Entitlement to Dependents' Educational Assistance benefits under 38 U.S.C.A., Chapter 35 is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


